UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1505


ISRAEL ARROYO-AMADOR,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 27, 2016              Decided:   January 5, 2017


Before WILKINSON, KING, and THACKER, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam
opinion.


Farhad Sethna, Cuyahoga Falls, Ohio, for Petitioner. Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Anthony C.
Payne,   Assistant  Director,   Neelam  Ihsanullah,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Israel    Arroyo-Amador,       a     native         and    citizen      of    Mexico,

petitions for review of an order of the Board of Immigration

Appeals    (Board)       dismissing       his    appeal          from   the    Immigration

Judge’s    denial    of     his    requests          for    asylum,      withholding       of

removal and protection under the Convention Against Torture.

       Arroyo-Amador first challenges the agency’s determination

that     his    asylum     application          is    time-barred            and    that   no

exceptions applied to excuse the untimeliness.                               See 8 U.S.C.

§ 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2016).                              We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2012), and find that Arroyo-Amador has not raised

any claims that would fall under the exception set forth in 8

U.S.C. § 1252(a)(2)(D) (2012).                  See Gomis v. Holder, 571 F.3d

353,   358-59     (4th    Cir.    2009).         Accordingly,           we    dismiss      the

petition for review with respect to the asylum claim.

       Arroyo     next     disputes        the        agency’s          denial      of     his

applications for withholding of removal and protection under the

Convention Against Torture.                We have thoroughly reviewed the

record,    including       the    transcript          of    Arroyo-Amador’s           merits

hearing, his asylum application, and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative findings of fact, see 8

U.S.C.    § 1252(b)(4)(B)         (2012),       and    that       substantial       evidence

                                            2
supports the Board’s decision.                       See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).               Accordingly, we deny the petition for

review in part for the reasons stated by the Board.                                  See In re

Arroyo-Amador      (B.I.A.       Apr.      6,    2016).       Finally,         Arroyo-Amador

claims that he was denied a full and fair hearing because the

Immigration Judge, upon granting his motion to reconsider based

on     new     caselaw,     closed         the        evidentiary        record,       ordered

supplemental briefing, and did not consider new evidence that

Arroyo-Amador      sought      to    introduce          in   support      of    his    claims.

Upon    review,    we     find      that    Arroyo       failed     to    show       that   the

proceeding was fundamentally unfair or that the outcome of his

case was prejudiced by the IJ’s ruling.                           Anim v. Mukasey, 535

F.3d 243, 256 (4th Cir. 2008).

       Accordingly,       we     dismiss        in    part   and    deny       in    part   the

petition for review.           We dispense with oral argument because the

facts    and    legal     contentions       are       adequately     presented         in   the

materials      before     this    court     and        argument    would       not    aid   the

decisional process.

                                                                     DISMISSED IN PART
                                                                    AND DENIED IN PART




                                                3